DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “actuator output shaft” of claim 5 and “actuator gear” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a functional surface” on line 5. It is unclear whether this is intended to be one of the at least one functional surface or a completely separate set. It is recommended to recite “a functional surface of the at least one functional surface” if the intention is to be part of the first group of surfaces.
Claim 7 recites “at least one functional surface” which has the same problem as the surface set forth in claim 1. It is not clear whether this surface is part of the subset of surfaces first mentioned in claim 1. Now that the claim set is incorporating more than one functional surface it is highly recommended to make note of which ones are different so that the scope of the claims is clear. For instance, is this functional surface mentioned in claim 7 the same as the one having the handwheel of claim 1? If not the reciting something along the lines of “another functional surface of the at least one functional surface” would make.

Claim 18 make use of the recitation “preferably” which renders the scope of these claims indefinite as it is unclear whether the limitations which follow the recitation are part of the invention or if these limitations are supposed to supersede preceding limitations. This is akin to having a broad limitation followed by a narrow limitation. See MPEP 2173.05 (c ) and 2173.05 (d).
Claim 23 further recites “the actuator output shaft” which lacks antecedent basis in the claim.
	The rejections which follow are the Examiner’s best attempt at interpreting the claims. In light the significant amount of 112 issues and lack of clarity in the claims the rejections may not be applicable after corrections are made.
Claim Interpretation
	For purpose of this rejection, a “functional surface” is any surface of the housing absent a particular qualification explicitly made in the claim. Applicant’s specification does not explicitly define what is meant by a functional surface. As such it is no different than simply stating a surface of the housing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 21-23 is/are, as best understood, rejected under 35 U.S.C. 102a1 as being anticipated by Cordray et al. (USP 8342478).
Regarding claim 1, Cordray et al. discloses an actuator comprising: an actuator housing (100), in which an actuator motor (210) is arranged, wherein the actuator housing has at least one stage with at least one functional surface (see annotated figure, housing portion extending transversely to the motor access), on which at least one access (access is formed via the opening for the handwheel shaft which penetrates the housing) to the actuator housing is formed; and a handwheel (160) arranged eccentrically on a functional surface of the actuator housing (seen in figures it is on a functional surface); and wherein the handwheel has a diameter which is less than or equal to a maximum measurable distance between two opposite outer sides of the actuator housing (as clearly evident in fig.1, the handwheel 160 would have a diameter less than a distance, for example, between the top and bottom or left and right sides of the housing), between which a center of rotation of the handwheel is arranged (seen in fig.1); and wherein the handwheel protrudes over one of the outer sides of the actuator housing (seen in fig.1).

    PNG
    media_image1.png
    624
    538
    media_image1.png
    Greyscale

Regarding claim 2, Cordray discloses the actuator according to claim 1, wherein the actuator housing comprises: at least two housing parts (housing of motor 210, seen in fig.2, can be one part and the portion of the housing protruding downwardly and having the handwheel and output shaft can be another part seen in fig.1), which are arranged transversely offset to one another as related to an axis of rotation of the actuator motor, to form the at least one stage (as seen in fig.2, they would be arranged transversely with respect to the axis of rotation of the motor shaft).  
Regarding claim 3, Cordray discloses the actuator according to claim 2, further comprising: at least one functional surface (there are many functional surfaces as evident in the figures that could read on this) aligned transversely, at a right angle, as related to a direction of the offset. 
(seen in fig.2, the first housing part is the housing for 210 and the second housing part is the one described as the stage for claim 1 above and has the output shaft that connects to 340 seen in fig.5).  
Regarding claim 6, Cordray discloses the actuator according to claim 5, wherein the actuator motor is connected to the actuator output shaft via an actuator gear (gearing seen in fig.8), and the actuator gear extends from the housing part with the actuator motor to the housing part with the actuator output shaft (the gearing extends from housing part with the motor, worm 424 through planetary gearing seen in fig.8).
Regarding claim 7, Cordray discloses the actuator according to claim 1, wherein at least one functional surface (see fig.2, any surface between the upper and lower side can read on this) is formed between an upper side and a lower side of the actuator housing.  
Regarding claim 8, Cordray discloses the actuator according to claim 1, wherein a functional surface (fig.2, surface through which electrical connection 361 is inserted reads on this surface) is formed on a side of the actuator housing which is facing away from an upper side or a lower side of the actuator housing, the functional surface having at least one feedthrough for an electrical connection (seen in fig.2, the feedthrough is for connection 361). 
Regarding claim 21 Cordray discloses the actuator according to claim 1, wherein a functional surface is formed on a side of the actuator housing which faces away from a side from which an actuator output shaft exits (any surface of the housing 100 that faces away from the side with the output shaft 340 reads on this).  
(surface what has controls 350 reads on this, seen in fig.1).  
Regarding claim 23, Cordray discloses the actuator according to claim 1, wherein a functional surface is formed on a side of the actuator housing in an axial extension of the actuator motor (seen in fig.2, any surface which is formed on a side in an axial extension of the motor).  
Claim(s) 1, is/are, as best understood, rejected under 35 U.S.C. 102a(1) as being anticipated by Raymond Jr. et al. (USP 6003837).
Regarding claim 1, Raymond Jr. et al. discloses an actuator (100) with an actuator housing (110), in which an actuator motor (M) is arranged, the actuator housing has at least one stage (112) with at least one functional surface (all the surfaces of the housing are considered functional), on which at least one access to the actuator housing is formed (hole for 237); and a handwheel (125) which is arranged eccentrically on a functional surface of the actuator housing (seen in fig.5, the handwheel is eccentrically arranged in a vertical direction or rather the direction of the surface through which the handwheel shaft penetrates) and wherein the handwheel has a diameter which is less than or equal to a maximum measurable distance between two opposite outer sides of the actuator housing, between which a center of rotation of the handwheel is arranged; and wherein the handwheel protrudes over one of the outer sides of the actuator housing (as seen in annotated figure, raymond reads on this given the BRI of the claim).

    PNG
    media_image2.png
    368
    563
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Cordray et al. (USP 8342478) in view of Sturm et al. (USP 10306792).
Regarding claim 9, Cordray discloses the use of wireless transmission of signals via any known communication device (660, fig.17). 
Cordray however fails to disclose any particular details of the mounting of the Bluetooth device such as the details claimed.
(hole for SM) as a passage for Bluetooth signals, and is closed with a viewing window, and wherein an LED is arranged in the actuator housing, the LED signal of which can be perceived through the viewing window (led mentioned therein).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator housing in Cordray to include a communication hole for Bluetooth device along with a viewing window, as taught by Sturm et al. in order to provide the predictable result of facilitating the transmission of Bluetooth or wireless signals from the controller to another device.
The combination fails to explicitly disclose the particular size of the communication hole.
The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) In this case, the size of the hole is merely a relative dimension which would not perform any differently and thus it would have been obvious to modify the hole in Sturm et al. to be a maximum diameter of 30 mm. Absent persuasive evidence of an unexpected result the sizing of the communication hole is merely of a design choice. 	
Regarding claim 10, Sturm discloses the actuator according to claim 9, wherein a Bluetooth module is provided in the actuator housing, behind the viewing window (SM is a window).  
(see figures).
Regarding claim 12, Sturm discloses the actuator according to claim I1, wherein the LED (status led transferred to the wave guide and thus is outside at central spot) is arranged outside the central spot of the projection.  
Regarding claim 13, Sturm discloses the actuator according to claim 9, wherein the viewing window consists of a diffuse material (in order to be able to see the light the window would be diffuse).
Regarding claim 14, the combination discloses the actuator according to claim 9, wherein the Bluetooth module is arranged on a circuit board in SMD technology (as best understood, this is evident in the figures; both references disclose/suggest this and in addition, it is old and well known to use SMD technology for mounting of peripherals such as a Bluetooth module ).  
Regarding claim 15, Sturm discloses the actuator according claim 9, wherein a distance between the Bluetooth module and the communication hole is less than an axial length of the communication hole (as best understood, seen in figures).
Regarding claim 16, Cordray in view of Sturm discloses the actuator according to claim 9, wherein the actuator a control unit (150 in cordray), configured for reading out and for processing status messages of the actuator, wherein the LED can be actuated with the control unit to output status information (as best understood the control unit would output led light status messages).  
Claims 17-20, 24 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Raymond Jr. et al. (USP 6003837) in view of Rosan (USP 2782827).
(172) as an end stop for an actuating movement of the actuator.
Raymond fails to disclose the use of a lock bushing.  
Rosan teaches the concept of providing a fastener with a lock bushing (11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the stop screw in Raymond Jr. to make use of a lock bushing as taught by Rosan in order to provide the predictable result of providing a more secure connection of the fastener to the housing and an alternative to using bolted connection.
Regarding claims 18-20 Raymond in view of Rosan disclose the actuator according to claim 17, wherein the lock bushing is arranged in its locking position between an outer circumference of a screw head of the end stop screw and an inner circumferential wall of a screw hole of the actuator housing, into which the end stop screw is screwed, preferably with pressing, the actuator according to claim 17, wherein the lock bushing is a tolerance ring and/or a tolerance bushing, particularly of a shaft-hub connection, the actuator of claim 17, wherein the screw lock is a tolerance ring and/or a tolerance bushing (the lock bushing reads on a tolerance bushing which is disposed between a wall and the head of the fastener).
Regarding claim 24, Raymond discloses an actuator comprising: an actuator housing, in which an actuator motor is arranged, the actuator housing having at least one stage with at least one functional surface, on which at least one access to the actuator housing is formed, the actuator housing having at least one adjustable end stop screw as an end stop for an actuating movement of the actuator (see rejection of claim 17 and claim 1 above for the corresponding annotations for the elements).

Rosan teaches the concept of providing a fastener with a lock bushing (11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the stop screw in Raymond Jr. to make use of a lock bushing as taught by Rosan in order to provide the predictable result of providing a more secure connection of the fastener to the housing and an alternative to using bolted connection.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
A new base reference has been applied to a lot of claims which renders any argument with regard to references not utilized anymore moot. 
As to Raymond, Applicant argues that Raymond doesn’t disclose the claimed subject matter of claim 1 which includes the eccentric arrangement of the handwheel and details thereof, however, as explained above, Raymond indeed discloses this. When the claim is given its BRI it is evident that Raymond still reads on the claim limitations as currently written. Moreover, Raymond reads on new claim 24 which appears to be a combination of original claim 1 and 17 and was rejected by Raymond in a previous action. Applicant does not appear to argue the particulars of that rejection.
As to Sturm, applicant does not provide sufficient evidence to obviate the obviousness rationale. There is no objective evidence of any unexpected result in the sizing of the communication hole. It is further important to note that there is a range of sizes encompassed by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656